Citation Nr: 0517515	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

Because further development of the evidence is required 
before deciding the appeal, the case is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
her part.


REMAND

Under the Veterans Claims Assistance Act (VCAA), VA is 
required to notify a claimant of the information and evidence 
necessary to substantiate a claim, including which portion of 
any such information and evidence is to be provided by which 
party - her or VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  The February 2003 statement of 
the case (SOC) contains the provisions of 38 C.F.R. § 3.159 
(VA assistance in developing claims).  But this notice, 
alone, is insufficient to apprise the veteran of which 
portion of the supporting information and evidence she must 
submit and which portion, if any, VA will attempt to obtain 
on her behalf.

SMC benefits are payable to a veteran who needs regular aid 
and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350 (2004).  A veteran is in need of regular aid and 
attendance if she is helpless or so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include anatomical loss or loss of use of one or more 
extremities; consideration of whether the veteran is blind or 
is so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or whether the veteran is 
a patient in a nursing home because of mental or physical 
incapacity; or whether the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a), these criteria 
include the inability of the veteran to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
whether she requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed herself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect herself from hazards 
or dangers incident to her daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that the veteran has voluntarily taken to bed or that a 
physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  It is only necessary 
that the evidence establish that the claimant is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.

Of record is the report of a May 2000 VA Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance (VA Form 21-2680).  The veteran and her 
representative contend that her multiple service-connected 
disabilities have increased in severity since that 
examination - which was more than 5 years ago.  And to 
support this contention, they have submitted more recent 
outpatient and hospital records pertaining to treatment of 
her service-connected disabilities.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).


VA's duty to assist includes conducting a VA examination when 
the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Therefore, the veteran should be 
provided another aid and attendance examination.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Send the veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107.  The letter must 
advise her of the type of evidence needed 
to support her claim for SMC based on the 
need for regular aid and attendance, and 
apprise her of whose specific 
responsibility - hers or VA's, it is for 
obtaining the supporting evidence.  Also 
request that she submit all relevant 
evidence and information in her 
possession concerning the claim.

2.  Schedule the veteran for a VA 
examination by a physician(s) with the 
appropriate expertise to determine the 
nature and resulting limitations of her 
various disabilities.  A VA Form 21-2680 
(Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance) must be completed as well.  
The claims file and treatment records 
must be made available to, and reviewed 
by, the examiner(s) in connection with 
the examination, and the examiner(s) 
should so indicate in the report.  The 
examiner should provide explicit 
responses to the following:



(a) whether the veteran is blind or so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less;

(b) whether the veteran is a patient in a 
nursing home because of mental or 
physical incapacity;

(c) whether the veteran requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether she is able to 
dress or undress herself, to keep herself 
ordinarily clean and presentable; to feed 
herself, or to attend to the wants of 
nature, and, if so, why;

(d) whether the veteran requires the 
assistance of another in protecting 
herself from the ordinary hazards of 
daily living, and, if so, why; and

(e) whether the veteran is restricted to 
her home or the immediate vicinity 
thereof.

The examiner(s) should clearly outline 
the rationale for any opinion expressed.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.



3.  Then readjudicate the veteran's claim 
for SMC based on her purported need for 
regular aid and attendance in light of 
the additional evidence obtained.  If 
this benefit is not granted to her 
satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




